Exhibit 10.20

 

 

SUPPLY AGREEMENT

 

 

By and Between

 

 

ROCKY MOUNTAIN BOTTLE COMPANY, L.L.C.

 

 

and

 

 

COORS BREWING COMPANY

 

 

Effective Date:  August 1, 2003

 

--------------------------------------------------------------------------------


 

SUPPLY AGREEMENT

 

CONTENTS

 

ARTICLE 1.

TERM

 

 

ARTICLE 2.

SUPPLIER PRODUCT OBLIGATIONS

 

 

 

2.1

Product Specifications.

 

 

 

 

2.2

New Products.

 

 

 

 

2.3

Product Delivery and Sourcing.

 

 

 

 

2.4

Alternate Sourcing.

 

 

 

ARTICLE 3.

COORS PRODUCT OBLIGATIONS

 

 

 

3.1

Product Volume.

 

 

 

 

3.2

COORS Volume Authorization.

 

 

 

 

3.3

COORS Failure to Purchase Calculated Plant Capacity.

 

 

 

 

3.4

Estimates.

 

 

 

 

3.5

Product Inventory.

 

 

 

 

3.6

[*****]

 

 

ARTICLE 4.

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

Article 5.

QUALITY AND SERVICE

 

 

ARTICLE 6.

CONSIDERATION

 

 

 

6.1

Contract Price.

 

 

 

 

6.2

Payment Terms and Invoices.

 

 

 

 

6.3

Agreement Binding on Subcontractors.

 

 

 

 

6.4

[*****]

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 7.

COMPLIANCE

 

 

 

7.1

Government Regulations.

 

 

 

 

7.2

General Laws and Permits.

 

 

 

 

7.3

Diverse Suppliers (Minority or Women-Owned Business Enterprises).

 

 

 

 

7.4

WHAM Training.

 

 

ARTICLE 8.

INTELLECTUAL PROPERTY

 

 

 

8.1

Technology Agreement.

 

 

 

 

8.2

Product Design.

 

 

 

 

8.3

COORS Property.

 

 

 

 

8.4

SUPPLIER Property.

 

 

 

 

8.5

Return of Documents and Things.

 

 

 

 

8.6

No Reservation of Rights.

 

 

 

 

8.7

Overruns and Second-Quality Goods.

 

 

 

 

8.8

Definitions.

 

 

 

 

8.9

Covenant of Confidentiality.

 

 

 

 

8.10

Exclusions.

 

 

 

 

8.11

Breach of Confidentiality.

 

 

ARTICLE 9.

INSURANCE

 

 

ARTICLE 10.

BREACH, FORCE MAJEURE, REMEDIES AND TERMINATION

 

 

 

10.1

Breach.

 

 

 

 

10.2

Force Majeure.

 

 

 

 

10.3

Remedies.

 

iii

--------------------------------------------------------------------------------


 

 

10.4

Termination.

 

 

 

 

10.5

[*****]

 

 

 

ARTICLE 11.

DISPUTE RESOLUTION PROCEDURES

 

 

 

11.1

Negotiation.

 

 

 

 

11.2

Mediation.

 

 

 

 

11.3

Submission to Arbitration.

 

 

 

 

11.4

The Federal Arbitration Act Applies.

 

 

 

 

11.5

Selection of Arbitrator(s).

 

 

 

 

11.6

Discovery In Arbitration.

 

 

 

 

11.7

The Arbitration Award.

 

 

 

 

11.8

[*****]

 

 

 

 

11.9

Confidentiality.

 

 

ARTICLE 12.

NOTICES

 

 

ARTICLE 13.

MISCELLANEOUS

 

 

 

13.1

Authority.

 

 

 

 

13.2

Survival.

 

 

 

 

13.3

Enforceability.

 

 

 

 

13.4

Amendments.

 

 

 

 

13.5

Assignment.

 

 

 

 

13.6

Severability.

 

 

 

 

13.7

Complete Agreement.

 

 

 

 

13.8

Counterparts.

 

 

 

 

13.9

Headings.

 

iv

--------------------------------------------------------------------------------


 

 

13.10

Jurisdiction And Venue; Choice Of Law.

 

v

--------------------------------------------------------------------------------


 

SUPPLY AGREEMENT

 

This Supply Agreement (“Agreement”) is made effective as of August 1, 2003, (the
“Effective Date”) by and between ROCKY MOUNTAIN BOTTLE COMPANY, LLC, a Colorado
limited liability company (“SUPPLIER”), and COORS BREWING COMPANY, a Colorado
corporation (“COORS”); COORS and SUPPLIER may sometimes be referred to
individually as a “Party” or collectively as the “Parties”.

 

NOW, THEREFORE, in consideration of the premises, the mutual promises, and the
representations, warranties and covenants herein contained, the sufficiency of
which is hereby mutually acknowledged, the Parties agree as follows:

 


ARTICLE 1.  TERM

 

This Agreement shall be effective as of the Effective Date and shall remain in
effect [*****]

 


ARTICLE 2.  SUPPLIER PRODUCT OBLIGATIONS


 


2.1                               PRODUCT SPECIFICATIONS.

SUPPLIER agrees to sell to COORS and COORS agrees to purchase from SUPPLIER, the
products described on Exhibit A attached hereto (the “Products”) conforming to
the specifications described on Exhibit B attached hereto (the
“Specifications”).  Products include those glass beverage containers that
substitute for or replace the Products described on Exhibit A.  For
Specification changes requested by COORS for Products, COORS and SUPPLIER shall
agree on the implementation of such changes,[*****] due to the Specification
change.  Subject to the limitations set forth in Section 3.6, in the event of a
Specification change or modification, COORS shall purchase and pay for, at the
then-effective Contract Price, all the Products manufactured to the previous
Specifications.

 


2.2                               NEW PRODUCTS.

[*****]. If the Parties agree to add any New Products, Exhibits A, B and C shall
be amended in writing accordingly.

 

 

6

--------------------------------------------------------------------------------


 


2.3                               PRODUCT DELIVERY AND SOURCING.

SUPPLIER agrees to deliver, or cause to be delivered, the Products to COORS at
designated destinations as identified on Exhibit A.  [*****]

 


2.4                               ALTERNATE SOURCING.

[*****]

 


ARTICLE 3.  COORS PRODUCT OBLIGATIONS


 


3.1                               PRODUCT VOLUME.

Commencing on the Effective Date, SUPPLIER shall sell to COORS and COORS shall
purchase from SUPPLIER in each calendar year, [*****], which shall be calculated
as set forth on Exhibit E.

 


3.2                               COORS VOLUME AUTHORIZATION.

COORS authorizes SUPPLIER to maintain [*****] of Products to meet COORS’
forecasts (“Authorized Inventory Levels”).  [*****]

 


3.3                               COORS FAILURE TO PURCHASE [*****].

COORS is obligated to purchase [*****]  [*****]

 

7

--------------------------------------------------------------------------------


 

[*****]

 


3.4                               ESTIMATES.

On approximately [*****], COORS shall provide SUPPLIER with COORS’ best estimate
of COORS’ anticipated requirements for Products during the immediately [*****]

 


3.5                               PRODUCT INVENTORY.

SUPPLIER is expected to maintain a sufficient inventory of Products to meet
COORS’ requirements in the COORS [*****] that COORS will provide to SUPPLIER
[*****]

 


3.6                               [*****]

 

 

8

--------------------------------------------------------------------------------


 

[*****]

 


ARTICLE 4.  REPRESENTATIONS, WARRANTIES AND COVENANTS

 

SUPPLIER hereby agrees, represents and warrants to COORS that:

 

4.1           SUPPLIER shall furnish Products that:  (a) are free from defects
in workmanship and materials, (b) conform to the Specifications, (c) conform in
quality and (d) will be fit for the purpose for which they are intended (i.e.
that they shall be commercially acceptable containers for COORS’ products);

 

4.2           SUPPLIER shall convey good title to the Products and that the
Products shall be delivered free of any lien or encumbrance;

 

4.3           The Products delivered hereunder shall be free of any chemical or
residues of chemicals in excess of the permissible tolerance, if any, under any
law or regulation of the Environmental Protection Agency (EPA), the Federal Food
& Drug Administration (FDA), the U.S. Department of Agriculture (USDA), or any
other local, state or federal governmental body having jurisdiction over
packaging materials for foods and beverages for human consumption and that the
Products delivered hereunder shall be free of all materials, substances or
chemicals for which no tolerances have been established or permitted; and

 

4.4           [*****]

 


ARTICLE 5.  QUALITY AND SERVICE


 

5.1           SUPPLIER shall comply with the service and quality performance
requirements as specified on Exhibits F and G attached hereto (“Service
Requirements”) for SUPPLIER performance ratings.  [*****]

 

5.2           If SUPPLIER identifies Products that do not meet the requirements
in Section 4.1 during its manufacturing process, SUPPLIER shall not ship such
Products to COORS, [*****]

 

5.3           SUPPLIER shall not deliver any Products that have been previously
returned as not being in conformance with Section 4.1  [*****]

 

9

--------------------------------------------------------------------------------


 

 [*****] COORS reserves the right to reject Products if the Products fail to
comply with Section 4.1.

 


ARTICLE 6.  CONSIDERATION


 


6.1                               CONTRACT PRICE.

COORS shall pay to SUPPLIER a sum of money determined in accordance with the
schedule attached hereto as Exhibit C1 (the “Contract Price”). [*****]

 


6.2                               PAYMENT TERMS AND INVOICES.

[*****] Statements shall be mailed to:  Coors Brewing Company, Disbursements
Department, PO Box 889, CE346, Golden, CO 80402-0889.

 


6.3                               AGREEMENT BINDING ON SUBCONTRACTORS.

Any SUPPLIER subcontractors for the manufacture of Products under this Agreement
shall agree to be bound by all applicable provisions of this Agreement. 
SUPPLIER shall ensure that any approved agent, representative, assign or
subcontractor has executed an appropriate agreement prior to the commencement of
work.

 


6.4                               [*****]

[*****]

 

10

--------------------------------------------------------------------------------


 


ARTICLE 7.  COMPLIANCE


 


7.1                               GOVERNMENT REGULATIONS.

Unless otherwise exempt and to the extent applicable:

 

(a)           the clauses required to be incorporated into government contracts
under 41 C.F.R. Sections 60-1.4, 60-250.5(a), 60-741.5(a), 48 C.F.R. 22.810, 48
C.F.R. 22.1308, and 48 C.F.R. 22.1408 are incorporated into this Agreement by
reference.

 

(b)           SUPPLIER shall comply with all requirements of (i) Executive Order
11246, as amended, and the regulations issued thereunder, (ii) the requirements
of Section 503 of the Rehabilitation Act of 1973 as amended, and the regulations
issued thereunder, (iii) the requirements of Section 503 of the Vietnam Era
Veterans’ Readjustment Assistance Act of 1972, as amended, 38 U.S.C.§ 4212,
Executive Order 11702, and all regulations thereunder, (iv) the reporting
requirements set forth in 61 C.F.R. 61-250.10 of the Americans with Disabilities
Act of 1990, 42 U.S.C. § 12112; and (v) the requirements of 41 C.F.R. Chapter
60.

 

With respect to (v) above, SUPPLIER certifies that if it has fifty (50) or more
employees and if it anticipates sales to COORS in connection with government
contracts of $50,000 or greater, it will develop a written affirmative action
compliance program for each of its establishments consistent with the rules and
regulations by the Department of Labor at 41 C.F.R. Chapter 60.

 


7.2          GENERAL LAWS AND PERMITS.  WITH RESPECT TO THIS AGREEMENT, SUPPLIER
SHALL (I) COMPLY WITH ANY AND ALL APPLICABLE FEDERAL, STATE, LOCAL OR AGENCY
LAWS, REGULATIONS, RULES, ORDINANCES OR OTHER DIRECTIVES, AND (II) OBTAIN ALL
RELEASES, LICENSES, PERMITS OR OTHER AUTHORIZATIONS REQUIRED BY ANY GOVERNMENTAL
BODY OR AUTHORITY.

 


7.3                               DIVERSE SUPPLIERS (MINORITY OR WOMEN-OWNED
BUSINESS ENTERPRISES).

When and if SUPPLIER uses suppliers, including contractors and subcontractors,
to supply goods and services for COORS’ benefit under this Agreement, SUPPLIER
[*****], if such suppliers are both qualified and competitive.  At any time,
COORS may [*****], consistent with COORS’ diversity goals.  A diverse supplier
is a for-profit enterprise located in the United States or its trust
territories, which is controlled, operated and 51 percent owned by a minority
member or woman.  Minority members are individuals who are African American,
Hispanic American, Native American, Asian-Pacific American and Asian-Indian
American.  SUPPLIER will report [*****] on diverse suppliers on the form
attached hereto as

 

11

--------------------------------------------------------------------------------


 

Exhibit H each quarter, and report [*****] at the end of each calendar year.

 


7.4                               WHAM TRAINING.

Upon COORS’ request, SUPPLIER shall require all employees of SUPPLIER and its
subcontractors to attend a Workplace Hazard and Awareness Management training
seminar (“WHAM”) at such time and place designated by COORS prior to working at
or on any of COORS’ facilities or property.

 


ARTICLE 8.  INTELLECTUAL PROPERTY


 


8.1                               TECHNOLOGY AGREEMENT.

 

[*****]

 


8.2                               PRODUCT DESIGN.

All drawings, sketches, photography, renderings, artwork, aesthetic design and
trade dress features (referred to collectively as “Product Design”) disclosed by
COORS shall be COORS Property.  [*****]

 


8.3                               COORS PROPERTY.

All materials, inventions, know-how, trademarks, information, data, writings and
other property in any form whatsoever, which are provided to SUPPLIER by or on
behalf of COORS or which are used by SUPPLIER with respect to the performance of
its obligations hereunder, and which were owned by COORS prior to being provided
to SUPPLIER shall remain the property of COORS (“COORS Property”).  SUPPLIER
shall have the right to use [*****] any COORS Property supplied to it to the
extent necessary to enable SUPPLIER to perform its obligations hereunder, but
SUPPLIER shall not acquire any other right, title or interest in the COORS
Property.

 

12

--------------------------------------------------------------------------------


 


8.4                               SUPPLIER PROPERTY.

All materials, inventions, know-how, trademarks, information, data, writings and
other property, in any form whatsoever, which are provided to COORS by or on
behalf of SUPPLIER, or which were owned by SUPPLIER prior to being provided to
COORS, shall remain the property of SUPPLIER (“SUPPLIER Property”).  Without
limiting the generality of the foregoing, any intellectual property relating to
the method, apparatus, or manufacturing process shall at all times remain
SUPPLIER Property.  COORS shall acquire no right, title or interest in SUPPLIER
Property [*****].

 


8.5                               RETURN OF DOCUMENTS AND THINGS.

All COORS Confidential Information and COORS Property, made available to
SUPPLIER by COORS or created or developed by SUPPLIER for COORS in accordance
with paragraph 8.2 shall be delivered to COORS upon written request by COORS or
upon the expiration or earlier termination of this Agreement.

 


8.6                               NO RESERVATION OF RIGHTS.

SUPPLIER represents that no rights are reserved to SUPPLIER which would
interfere with (a) COORS’ use of Products purchased hereunder or (b) the use of
Product Designs which are COORS Property or COORS Confidential Information
hereunder.

 


8.7                               OVERRUNS AND SECOND-QUALITY GOODS.

Production overruns, second-quality goods, and any Products rejected or returned
by COORS and bearing any of COORS trademarks, trade names, COORS Confidential
Information, or COORS Property shall not be sold, distributed or used in any
manner by SUPPLIER without the prior written consent of COORS.

 


8.8                               DEFINITIONS.

For purposes of this Article 8.

 

(a)           “COORS Confidential Information” includes trade secrets and other
confidential and proprietary information of COORS, including without limitation,
COORS’ formulas, techniques, and methods of manufacture and/or operation;
product designs, drawings, specifications, prototypes and samples and results of
research and development, including abandoned projects; intellectual property
rights and Product Design, (as set forth in this Article 8); computer programs
in source code or object code; costs of products; the prices it obtains or has
obtained or at which it sells or has sold its products or services, including
discounts; customer lists, including name, address, telephone number, customer
contact, sales history and product mix; compensation paid to employees and other
terms of employment; specialized equipment used in its processes; any other
information which SUPPLIER may become privy to by reason of its relationship
with COORS; any oral or written information from COORS involving the foregoing
or other written information marked “confidential”; the terms and

 

13

--------------------------------------------------------------------------------


 

conditions of this Agreement, the cost of the Products, all information and work
product supplied by COORS to SUPPLIER, and the Contract Price.

 

(b)           “SUPPLIER Confidential Information” includes trade secrets and
other confidential and proprietary information of SUPPLIER, including without
limitation, SUPPLIER’s formulas, techniques, and methods of manufacture and/or
operation; products designs, drawings, specifications, prototypes and samples
and results of research and development, including abandoned projects;
intellectual property rights and Product Design, (except as set forth in this
Article 8); computer programs in source code or object code; costs of products;
the prices it obtains or has obtained or at which it sells or has sold its
products or services, including discounts; customer lists, including name,
address, telephone number, customer contact, sales history and product mix;
compensation paid to employees and other terms of employment; specialized
equipment used in its processes; any other information which COORS may become
privy to by reason of its relationship with SUPPLIER; any oral or written
information from SUPPLIER involving the foregoing or other written information
marked “confidential”; the terms and conditions of this Agreement, the cost of
the Products, all information and work product supplied by SUPPLIER to COORS,
all information provided to SUPPLIER by COORS, and the Contract Price.

 

(c) “COORS” in this Article 8 means COORS and its parents, subsidiaries,
divisions, affiliates, subcontractors and each of their employees, officers and
agents.

 

(d)           “SUPPLIER” in this Article 8 means SUPPLIER and its parents,
subsidiaries, divisions, affiliates, subcontractors and each of their employees,
officers and agents.

 


8.9                               COVENANT OF CONFIDENTIALITY.

Each Party, and their respective employees, officers, directors,
representatives, subsidiaries, affiliates, assignees, subcontractors and any and
all persons or business entities acting under one or any of them (the
“Disclosees”): (a) shall keep confidential the terms of this Agreement, and (b)
shall treat in confidence and not disclose to others any COORS Confidential
Information or SUPPLIER Confidential Information (as defined here) of the other,
which such Disclosees may have furnished to them by the other Party hereto or by
any third party, or which such Disclosees may have accessed in the performance
of this Agreement.  The foregoing confidentiality obligation shall not apply to
the extent that any such information is: (i) generally available to the public;
(ii) acquired from a third party rightfully having such information and under no
obligation to not disclose it to the Disclosees, (iii) already lawfully in the
Disclosee’s possession from a source other than the Disclosing Party; (iv)
approved by written authorization by the Disclosing Party for release by the
Disclosee; or (v) developed by a Disclosee independently of any Confidential
Information disclosed to such Party.  [*****]

 

14

--------------------------------------------------------------------------------


 

[*****]

 


8.10                        EXCLUSIONS.

“Confidential Information” shall not include (i) information that is in the
public domain through no act, omission or fault of SUPPLIER, (ii) Confidential
Information that SUPPLIER is required to disclose pursuant to a court order,
provided that SUPPLIER informs COORS of the court order and assists COORS in
taking reasonable steps to seek a protective order or other appropriate action,
and (iii) Confidential Information that SUPPLIER in good faith believes that
SUPPLIER is required by law to disclose; provided, SUPPLIER shall first notify
COORS of such good faith belief in writing and shall not make any such
disclosure if COORS provides SUPPLIER with an opinion prepared by independent
counsel for COORS that disclosure is not required by law [*****]

 


8.11                        BREACH OF CONFIDENTIALITY.

SUPPLIER acknowledges and agrees that its breach, or alleged breach, of this
Article 8 relating to COORS Confidential Information may result in irreparable
harm to COORS.  [*****]  Therefore, in the event of a breach, or alleged breach,
of the provisions of this Article 8 by SUPPLIER, [*****]

 


ARTICLE 9.  INSURANCE

 

Insurance requirements specified in Section 6.13 of the Operating Agreement
shall apply, but are not in addition to, this Agreement. 

 


ARTICLE 10.  BREACH, FORCE MAJEURE, REMEDIES AND TERMINATION


 


10.1                        BREACH.

The occurrence of any one or more of the following events shall constitute an
event of default of this Agreement and shall constitute cause for termination by
the other Party:

 

(a)           Failure by SUPPLIER to observe or perform any of the material
obligations, covenants, conditions, representations or warranties required of
SUPPLIER pursuant to this Agreement, where such failure is not remedied within
[*****] after written notice thereof from COORS to SUPPLIER; or

 

(b)           Failure by COORS to observe or perform any of the material
obligations, covenants, conditions, representations or warranties required of
COORS pursuant to this Agreement, where such failure is not remedied within
[*****] after written notice thereof from SUPPLIER to COORS; or

 

15

--------------------------------------------------------------------------------


 

(c)           If a Party is insolvent, the Party seeks protection from
creditors, the Party makes a general assignment for the benefit of creditors, or
a person or entity commences a proceeding against a Party under any bankruptcy
or insolvency statute seeking the adjudication of that Party as bankrupt or
insolvent or the appointment of a trustee or receiver for all or substantially
all of the Party’s assets, which proceeding remains undismissed or undischarged
for  [*****]

 


10.2                        FORCE MAJEURE.

(a)           The Events.  Notwithstanding anything contained in this Agreement
to the contrary, each Party shall be relieved of its obligation to perform any
part of this Agreement to the extent its performance is prevented or rendered
impracticable by events beyond its reasonable control, which events may include,
without limitation, fire, storm, flood, earthquake, and other Acts of God, and
explosion, accident, acts of the public enemy, riots and other civil
disturbances, sabotage, court injunctions (other than any injunction imposed as
a result of the Party’s actual or alleged breach of any agreement),
transportation embargoes, shortages of materials,  [*****] acts, regulations or
other requirements of domestic or foreign federal, state, county, municipal, or
local governments or branches, subdivisions or agencies thereof (“Force
Majeure”), subject to the various limitations provided in this Section 10.2.

 

(b)           Notice.  Each Party will promptly notify the other Party of the
occurrence of any Force Majeure which may affect its performance of this
Agreement and the anticipated length of the Force Majeure.  [*****]

 

(c)           Rights.

 

[*****]

 

 

16

--------------------------------------------------------------------------------


 

[*****]

 

[*****]

 

(d)           Termination Because of Force Majeure.  [*****]

 


10.3                        REMEDIES.

(a)           In addition to any remedies available to COORS as provided herein,
[*****]

 

(b)           Upon the occurrence of an event of default by SUPPLIER, COORS
shall have the following remedies:

 

17

--------------------------------------------------------------------------------


 

(i)            [*****]

 

(ii)           [*****]

 

(iii)          [*****]

 

(c)           [*****]

 

(d)           Upon the occurrence of an event of default by COORS, SUPPLIER
shall have [*****]

 

(e)           [*****]

 


10.4                        TERMINATION.

[*****]

 


10.5                        [*****]

[*****]

 

18

--------------------------------------------------------------------------------


 

[*****]

 


ARTICLE 11.  DISPUTE RESOLUTION PROCEDURES


 


11.1                        NEGOTIATION.

In the event of any controversy, claim, question, disagreement or dispute
considered by the RMBC Management Committee established in the Operating
Agreement (collectively the “Dispute”) arising out of or relating to this
Agreement, or the relationship between the Parties, the Parties shall first use
their best efforts to resolve the Dispute through negotiation.  During
negotiation, the Parties shall, without delay, continue to perform their
respective obligations under this Agreement that are not related to the
Dispute.  To invoke the dispute resolution procedures set forth in this Article,
the invoking Party shall give to the other Party written notice of its decision
to negotiate.  The notice shall include a detailed description of the issues
subject to the Dispute and a proposed resolution thereof.  Within five (5)
business days after the written notice has been received by the other Party,
both Parties shall designate representatives to settle the Dispute.  The
designated representatives shall be the chief corporate executive officers
(“CEO”) of their respective corporations or other individuals holding comparable
executive positions with decision-making authority to settle the Dispute without
further ratification by the Parties.  The designated representatives shall
consult and negotiate with each other in good faith and attempt to reach a just
and equitable resolution satisfactory to both Parties within fifteen (15)
business days after the deadline for designation of the representatives.  If
those designated representatives do not timely resolve the Dispute through
negotiation, the Dispute may be submitted to resolution pursuant to
Section 11.2.

 


11.2                        MEDIATION.

If the Dispute is submitted to mediation, the Parties agree that the mediation
will be administered by the American Arbitration Association (“AAA”) under its
Commercial Mediation Rules.  Mediation shall take place in Denver, Colorado, and
any fees and expenses shall be allocated and paid by the Parties equally.  If
the Parties do not resolve the Dispute through mediation within thirty (30) days
from the date the demand is made, the Dispute shall be submitted to arbitration
in accordance with Section 11.3.

 

19

--------------------------------------------------------------------------------


 


11.3                        SUBMISSION TO ARBITRATION.

If the Parties do not resolve the Dispute pursuant to Sections 11.1 or 11.2, the
Parties hereby agree to submit the Dispute to binding arbitration in Denver,
Colorado, in accordance with the AAA Commercial Arbitration Rules effective at
the time of submission.  This submission and agreement to arbitrate shall be
specifically enforceable in the U.S. District Court for the District of Colorado
or the District Court, Jefferson County, State of Colorado.  In the event either
Party seeks relief in any court to enforce this Article, that Party shall be
entitled to its reasonable attorneys’ fees and costs incurred with such
enforcement.  Arbitration may proceed in the absence of either Party if notice
of the proceedings has been given to such Party.

 


11.4                        THE FEDERAL ARBITRATION ACT APPLIES.

This Agreement involves interstate commerce and is subject to the Federal
Arbitration Act (“FAA”), 9 U.S.C. §§ 1-16.  The FAA preempts any inconsistent
state or local law, rule or regulation concerning arbitration.

 


11.5                        SELECTION OF ARBITRATOR(S).

All Disputes shall be resolved by a single arbitrator unless the amount in
controversy is over $500,000, in which case the Dispute shall be decided by a
panel of three arbitrators.  The Parties shall exchange one or more lists of
neutral arbitrators that they consider suitable and shall mutually agree upon
the arbitrator(s).  If the Parties are unable to reach agreement on the
selection of the arbitrator(s) within fifteen (15) days from the date of the
arbitration demand, the AAA shall choose as many arbitrators as necessary.

 


11.6                        DISCOVERY IN ARBITRATION.

Each Party shall have the same discovery rights as afforded under the Federal
Rules of Civil Procedure during arbitration.

 


11.7                        THE ARBITRATION AWARD.

The arbitrator(s) shall provide a binding decision with limited findings of
fact, basic conclusions of law and a break down of damages to the Parties in
support of any award or decision the arbitrator(s) make(s).  The prevailing
Party, as determined by the arbitrator(s), shall be entitled to all fees and
costs associated with the arbitration.  Costs and fees mean all reasonable
pre-award expenses of the arbitration, including any arbitrator fees,
administrative fees, out-of-pocket expenses such as copying, court costs,
witness fees, and attorneys’ fees. The Parties agree to abide by all awards
rendered in such proceedings and such awards shall be final and binding on all
Parties.  All awards payable to COORS as a prevailing Party shall be paid in
full within thirty (30) days of the date of the award order.

 


11.8                        LIMITATION OF LIABILITY.

[*****]

 

20

--------------------------------------------------------------------------------


 


11.9                        CONFIDENTIALITY.

All proceedings pursuant to this Article shall be confidential.  Any admission
or statement made pursuant to this Article shall not be admissible or used in
any arbitration or judicial proceeding, except to enforce or vacate the
arbitration award pursuant to Section 11.7.

 


ARTICLE 12.  NOTICES

 

Any notice, demand, consent, election, offer, approval, request, invoice backup
documentation or other communication (collectively, a “notice”) required under
or provided pursuant to this Agreement must be in writing and either delivered
personally, sent by overnight delivery courier, or sent by certified or
registered mail, postage prepaid, return receipt requested to the person
designated below (the “Designated Representative”).  Notice shall be deemed
given when received.

 

A notice must be addressed as follows:

 

To SUPPLIER:

 

Rocky Mountain Bottle Company, LLC

 

 

Attention:  Vice President and General Manager

 

 

10619 West 50th Avenue

 

 

Wheat Ridge, CO  80033

 

 

Telephone number: 303-425-7965

 

 

 

With a copy to:

 

Owens-Brockway Glass Container Inc.

 

 

Attention:  Legal Department

 

 

One SeaGate

 

 

Toledo, OH  43666

 

 

Telephone number: 419-247-5000

 

 

 

To COORS:

 

Coors Brewing Company

 

 

Coors Designated Representative

 

 

Attention:   [*****]

 

 

Manager, Strategic Sourcing

 

 

17755 West 32nd Avenue, CE240

 

 

Golden, CO  80401-0030

 

 

Telephone number: 303-277-6181

 

 

 

With a copy to:

 

Coors Brewing Company

 

 

Attention:  Assistant General Counsel, Operations

 

 

311 Tenth Street, NH335

 

 

Golden, CO  80401-0030

 

 

Telephone number: 303-277-3002

 

21

--------------------------------------------------------------------------------


 


ARTICLE 13.  MISCELLANEOUS


 


13.1                        AUTHORITY.

Each Party warrants that it has the full authority and power to enter into and
perform under this Agreement and to make all representations, warranties and
grants as set forth herein.

 


13.2                        SURVIVAL.

All covenants, indemnities, guarantees, representations, and warranties by a
Party arising prior to or upon the expiration or termination of this Agreement
(whether by completion or earlier termination) shall survive such expiration.

 


13.3                        ENFORCEABILITY.

Either Party’s failure in any one or more instances to insist upon strict
performance of any of the terms and conditions of this Agreement or to exercise
any right herein conferred shall not be construed as a waiver or relinquishment
of that right or of that Party’s right to assert or rely upon the terms and
conditions of this Agreement.  Any express waiver of a term of this Agreement
shall not be binding and effective unless made in writing and properly executed
by the waiving Party.

 


13.4                        AMENDMENTS.

This Agreement, including Exhibits, may not be amended except in writing
properly executed by both Parties.  Except as specifically amended, this
Agreement shall remain in full force and effect as written.

 


13.5                        ASSIGNMENT.

SUPPLIER shall not have the right or power to assign its rights or delegate its
obligations hereunder without the express written consent of COORS.  Any attempt
to do so without such consent shall be null and void and shall permit COORS the
right to cancel and terminate this Agreement.  In the event this Agreement is
properly assigned, the provisions of this Agreement shall bind and benefit the
Parties hereto and their representatives, successors and assigns.

 


13.6                        SEVERABILITY.

Any invalid or unenforceable provision shall be deemed severed from this
Agreement to the extent of its invalidity or unenforceability, and the remainder
of this Agreement shall remain in full force and effect.

 


13.7                        COMPLETE AGREEMENT.

With respect to the subject matter hereof, this Agreement, and all Exhibits
thereto, constitute the complete and exclusive agreement between the Parties. 
It supersedes all prior written and oral statements, conditions, obligations,
representations or warranties.  In the event of any inconsistency between this
Agreement and any Exhibit, the provisions of this Agreement shall take
precedence.

 

22

--------------------------------------------------------------------------------


 


13.8        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY IN TWO
OR MORE COUNTERPARTS WHICH, WHEN TAKEN TOGETHER, SHALL BE DEEMED AN ORIGINAL AND
CONSTITUTE ONE AND THE SAME DOCUMENT.  THE SIGNATURE OF ANY PARTY TO THE
COUNTERPART SHALL BE DEEMED A SIGNATURE TO THIS AGREEMENT, AND MAY BE APPENDED
TO, ANY OTHER COUNTERPART.  FACSIMILE TRANSMISSION OF EXECUTED SIGNATURE PAGES
SHALL BE SUFFICIENT TO BIND THE EXECUTING PARTY.

 


13.9                        HEADINGS.

The headings to the various sections and paragraphs of this Agreement are solely
for the convenience of the Parties, are not part of this Agreement and shall not
be used for the interpretation of the validity of this Agreement or any
provision hereof.

 


13.10                 JURISDICTION AND VENUE; CHOICE OF LAW.

This Agreement shall be governed by the laws of the state of Colorado.  Any
arbitration or enforcement of an arbitration award shall be brought in Jefferson
County District Court, State of Colorado or the U.S. District Court for the
District of Colorado, if appropriate, and each Party submits to the exclusive
jurisdiction of said courts and waives the right to change venue. SUPPLIER
further consents to the exercise of personal jurisdiction by any such court with
respect to any such proceeding.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the year and day first written
above.

 

ROCKY MOUNTAIN BOTTLE
COMPANY LLC, a Colorado limited
liability company

COORS BREWING COMPANY, a
Colorado corporation

 

 

 

 

By:

 

 

By:

 

Lynn Utter

 Robert K. Caseria

 

 

Title:

Manager

 

Title:

Chief Supply Chain Officer

 

 

Date:

 

 

Date:

 

 

23

--------------------------------------------------------------------------------


 

*****EXHIBITS A THROUGH H REDACTED

 

24

--------------------------------------------------------------------------------